Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 1 of 16

U.S. Department of Justice PROCESS RECEIPT AND RETURN

See “Insuructions for Service of Process by (2.8 Marshel”

United States Marshals Service

 

 

PLAINTIFF COURT CASE NUMBER

DISH Network L.L.C, and NagraStar LLC 3:19-cv-01310-MAD-ATB

DEFENDANT . TYPE OF PROCESS _
John Henders, Debra Henderson and Boom Media LLC Writ of Execution

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Watertown Savings Bank
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
111 Clinton St., Watertown, NY 13601
SEND NOTICE OF SER VICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
served with this Form 285 | |

 

Timothy M. Frank, Esq. Number of parties to be
Hagan Noll & Boyle, LLC served inthiseae) 2
820 Gessner, Suite 940

Houston, TX 77024

 

Check for service
on U.S.A,

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (faelude Business and Alternate addresses,
All Telephone Nuntbers, and Estimated Times Available for Service):

 

 

 

 

 

 

Fotd Fold
You are requested to levy all accounts held in the name Debra Henderson.
Bank service hours identified by the bank are: M - W 8:30 am to 4:00 pm, and T-F 8:30 am to 5:00 pm.
Signature of Attomey other Originator requesting service on behalt' of XM] PLAINTIFF TELEPHONE NUMBER DATE
(] DEFENDANT 713-343-0478 9/15/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total { Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve
(Sign only for USMI 285 if more (7b
than one USM 285 is submitted) ee! Noses: No. Ss ss $$ Fh F 2

 

 

 

 

 

 

[hereby certify and retum that I CT] have personally served , LI have legal evidence of service, (_] have executed as shown in “Remarks”, the process described
on the individual , company, corporation. etc., al the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

7
I hereby certify and return that ] am unable to locate the individual, company, corporation, etc. named above (See remarks below)

\Anaate and title of individual served fifnot shown abavet Cla person of suilable age and discretion

A, then residing in defendant's usual place
CHIP fe fice Cutty mies KEL |_Wivoi

Address (complete uniy different than shown above} Date

\~ Time Phen
With 108 som
Sig ¢ of M.S. Marshal or Deputy
Sige GPS Neches

ky

  

 

 

 

 

 

 

 

 

 

 

 

   

- {2 —
Service Fee Total Mileage Charges! Forwarding Fee Tola} Charges Advance Deposits Anton ed to LS. Marshal ® an
including endeavars) (Amount of Retund?}
| —_— g co
Ly | $0.00

REMARKS:
GHhh#eerebiniocd |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT®: To be returned to the U.S. Marshal with payment, Form USM-285

if any amount is owed. Please remit promptly payable to U.S. Marshal. Rev. 12-15 80

3, ACKNOWLEDGMENT OF RECEIPT Automated (7 ult
‘ Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 2 of 16
Case 5:19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1 of 1

WRIT OF EXECUTION

 

OISTRICT

United States District Court Northern District of New York, Albany Division

 

 

 

TO THE MARSHAL OF:

Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

 

ee Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161;

John Henderson, with a physical address of 1002 Courtland Lanc, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:

 

DOLLAR AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH

Network L.L.C, and NagraStar LLC
Date of Judgment May 19,2020 Case No. 5:19-CV-1310 (MAD/ATB)

 

In the United States District Court for the Northern District of New York :
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

Debra Henderson, John Henderson and Boom Media LLC

 

and also the costs that may accrue under this writ.
And that you have above listed moneys at the place and date listed below; and that you bring this writ with you

 

 

PLACE OISTRICT
U.S. District Court, James T. Foley U.S. we ee
Courthouse 445 Broadway, Suite 09 Northern District of New York, Albany Division
CITY BATE
Albany, NY 12207 (i LOM —A September 10, 2020

 

 

Witness the Honorable //74° 47 &

US. Districk] {United States Judge)

 

DATE CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk

 

 

 

ors (BY) OEPUTY CLERK
fattest se) s/Britney Norton
RETURN

 

 

DATE "V7 /2 , DATE OF me WH, Z

This writ was received and executed.

 

 

 

L (BY) DEPUTY MARSHAL f
MeMeusr Sduin Sect,

 

 
Case 5:19-cv-01310-MAD-ATB

U.S. Department of Justice
Lnited States Marshals Service

 
    
 

PLAINTIFF
DISH Network L.L.C. and NagraStar LLC

 

Document 35 Filed 09/30/20 Page 3 of 16

PROCESS RECEIPT AND RETURN

See “Tnspuctons for Service of Process bv (8. Afarsial”

COURT CASE NUMBER
| 3:19-cev-01310-MAD-ATB

DEFENDANT
John Henders, Debra Henderson and Boom Media LLC

| TYPE OF PROCESS
Writ of Execution

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE
AT

Carthage Savings and Loan Association
ADDRESS (Street or RFD. Apartment No.. City, State and ZIP Code)

146 Arsenal St., Waterlown NY 13601
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESSBELOW

 

 

| Timothy M. Frank, Esq.
Hagan Noll & Boyle, LLC
820 Gessner, Suite 940

Houston, TX 77024
|

Number of process to be
served with this Form 285 | |

 

Number of parties to be
served in this case ]

 

Check for service
on U.S.A.

 

 

SPECIAL. INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service):
Fold

You are requested to levy all accounts held in the name Debra Henderson.
Bank service hours identified by the bank are: M - F from 9:00 am to 4:30.

f-LLX

Fold

 

beeen at
Signature of Attomcy other Onginator requesting service on behalf of:

 

TELEPHONE NUMBER

713-343-0478

DATE
09/15/2020

 

 

 

Signature of Authorized USMS Deputy or Clerk

Date

dS ¥- (7-70

i] PLAINTIFF
(] DEFENDANT
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
acknowledge receipt for the total | Total Process | District of District to
number of process indicated. Origin Serve
(Sign only for USM 285 if more
than one USM 285 is sitbmitted) No, No. Baits Hin

 

 

 

 

 

 

 

Lhereby certify and retum that | [| have personally served .|_- have legal evidence of service,_| have executed as shown in "Remarks”, the process described
on wpe individual , company, corporation, elc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

y certify and return that | am unable to locate the individual, company. corporation, ete. named above (See remarks below)

Name and title of individual served ¢fnot shown above)

 

[la person of suitable age and diserclion
then residing in defendant's usual place
of abode

 

Address (complete only different than shown above)

_ Lee baqnen Wer

Time

[lle am

 

 

 

 

 

 

 

 

 

 

 

 

Service Fee Total Milcage Charges| Forvarding Fee Total Charges Advance Deposits Amon, to US. Marshal? or
a ~ | including endeavors) iAmount of Rettind*)
ee
¢ 0.00 AS
REMARKS:

 

PRINT 3 COPIES:

2, USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
if any amount is owed, Please remit promptly pavable to U.S. Marshal,

5, ACKNOWLEDGAIENT OF RECEIPT

Form USAI-285
Rev. 12.15 80
Automated 0} 00
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 4 of 16
Case 5:19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1 of 1

WRIT OF EXECUTION

 

OISTRICT

United States District Court Northern District of New York, Albany Division

 

 

 

TO THE MARSHAL OF:

Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

 

NAME Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161.

John Henderson, with ¢ physical address of 1002 Courtland Lane, Archdale, NC 27263: and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:

 

DOLLAR AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH

Network L.L.C. and NagraStar LLC
Date of Judgment: May 19,2020 Case No.: 5:19-CV-1310 (MAD/ATB)

 

In the United States District Court for the Northern District of New York ,
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

Debra Henderson, John Henderson and Boom Media LLC

 

and also the costs that may accrue under this writ.
And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

 

PLACE DISTRICT

U.S. District Court, James T. Foley U.S. can rae
Courthouse 445 Broadway, Suite 509 Northem District of New York, Albany Division

 

cITy OaTE

 

 

Albany, NY 12207 fp 2 A September 10, 2020
BE Mt)

Witness the Honorable 7 744 7 "27
US. District Jugee

 

 

 

 

(United States Judge!
DATE CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk
x BY) DEPUTY CLERK
fd aw tee |!
ia ey s/Britney Norton
RETURN

 

DATE RECEIVED D 2 / 20 DATE OF "We yh

 

This writ was received and executed.

 

 

 

MARSHAL (BY) DEPUTY MARSHAL v
Wp Nur STS Ni c als

 

 
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 5 of 16

U.S. Department of Justice PROCESS RECEIPT AND RETURN

See “Tasirvctions for Service of Process bv OLN. Marshal”

United States Marshals Service

 
     

 

PLAINTIFF | COURTCASENUABER -
DISH Network L_L.C. and NagraStar LLC 5:19-cv-01310-MAD-ATB
DEFENDANT | TYPE OF PROCESS

: : ; . |
John Henders, Debra Henderson and Boom Media LLC | Writ of Execution

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Woodforest Nationa] Bank
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade)
20823 NY-3, Watertown NY 13601
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
see reeeenccccctaes ae feel rea reyes neenze . served with this Form 285 1

| Timothy M. Frank, Esq

 

 

Number of parties to be
Hagan Noil & Boyle, LLC served in this case ° I
820 Gessner, Suite 940
Houston, TX 77024

 

Check for service
on U.S.A.

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Jaclude Business and Alternate Addresses,
Alf Telephone Numbers, and Estinated Times Available for Service):

 

 

 

 

 

 

 

 

 

 

 

 

 

Fold Fold
You are requested to levy all accounts held in the name Debra Henderson.
Bank service hours identified by the bank are: M - F from 9:00 am to 5:00.
Signature of Attomey other Criginator requesting service on behalf of: ] PLAINTIFF TELEPHONE NUMBER DATE
LJ DEFENDANT 713-343-0478 9/15/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total. | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign only for USM 283 if more S$ 7
than one USM 285 is submitted) , No. mec No. “ (7- 20
[hereby cenify and retum wy rave personally served Aa have legal evidence of service, C1 have executed as shown in "Remarks", the process described
on the individual , compan Mporation, etc.. at the address shown above on the on the individual , company, corporation. etc. shown at the address inserted below

 

C1 hereby certify and retum that ] am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and tille of individual served (jot shown abovel cla person of suilable age and discretion

Lacsacn floors y Carer HM ra then residing in defendant's usual place

f
Address jcomplere only different than shown above}

 

Daie Time

ia {ioe oe

aaa Marshal or Deputy
Lae
ge

Service Fee Total Mileage Charges! Forwarding Fee Total Charges Advance Deposits Amnon peta U.S, Marshal * es
including endeavors) iAmouwtt of Retund*)

[50 76. 2 so OS: 2?

 

 

 

 

 

 

 

 

 

 

 

 

REMARKS:
1, CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2, USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT®: To be retumed to the U.S. Marshal with payment, Form (SM-285
if any amount is owed. Please remit promptly payable to LS. Marshal. Rev. 1215/80

5, ACK NOW) EDOMENT OF RECEIPT Automated 07 0
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 6 of 16

Case 5:19-cv-01310-MAD-ATB Docume

nt 32-1 Filed og/o/2eXeCute and return

 

 

to Jackie
3,
WRIT OF EXECUTION
, —- GIS TRICT
United States District Court Northern District of New York, Albany Division

 

 

 

TO THE MARSHAL OF:

Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and ch

attels, lands and tenements in your district belonging to:

 

NAME

Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161,

John Henderson, with a physical address of 1002 Courtland Lane, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263

 

you cause to be made and levied as well a certain debt of:

 

DOLLAR AMOUNT

Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH
Network L.L.C, and NagraStar LLC

Date of Judgment May 19,2020

Case No.: 5:19-CV-1310 (MAD/ATB)

 

in the United States District Court for the Northen

before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

Debra Henderson, John Henderson and Boom Media LLC

District of New York

 

and also the costs that may accrue under this writ.

And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

 

PLACE
U.S. District Court, James T. Foley U.S.
Courthouse 445 Broadway, Suite 509

DISTRICT
Northern District of New York, Albany Division

 

CITY

 

DATE
September 10, 2020

 

Albany, NY1207 41 ov py — L
Witness the Honorable 7/47 27 44g Ta,

 

 

 

U-S. District Judge (United States Judge}
DATE CLERK OF COURT
September 10, ee John M. Domurad, Clerk
(BY) DEPUTY CLERK
Las (GE) ) .
a Cit s/Britney Norton

 

 

RETURN

 

DATE RECEIVED VW ee

DATE OF sy er
on"

 

 

This wit was en and executed.

 

 

At mbes

(BY) DEPUTY MARSHAL

= cb

 

 
Case 5:19-cv-01310-MAD-ATB

U.S. Department of Justice
United States Marshals Service

  

PLAINTIFF

DISH Network L.L.C. and NagraStar LLC

 

DEFENDANT

John Henders, Debra Henderson and Boom Medta LI.C

SERVE
AT

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Document 35 Filed 09/30/20 Page 7 of 16

PROCESS RECEIPT AND RETURN

See “lastructions for Service af Process bv CS. Maesfial”

   

| COURT CASE NUMBER
5:19-ev-013 10-MAD-ATB
TYPE GF PROCESS -
Writ of Execution

NAME OF INDIVIDUAL. COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

Key Bank

 

201 S Warren St., Syracuse, NY 13202

| Timothy M. Frank, Esq.
Hagan Noli & Boyle, LLC

$20 Gessner, Suite 940

Houston, TX 77024

ADDRESS (Street or RFD, ipartment No., City, State and Z1P Code)

 

Number of provess to be
served with this Form 285 | |

 

Number of parties to be
served in this case l

 

Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (laclude Business and Alternate Addresses,
Alf Telephone Numbers, and Estimated Times Available for Service):

Fold

You are requested to levy all accounts held in the name Debra Henderson.
Bank service hours identified by the bank are: M - W 8:30 am to 4:00 pm, and T-F 8:30 am to 5:00 pm.

BAA

Fold

 

Signature of Attorney other Onginator requesting service on behalf of:

5X) PLAINTIFF

L_. DEFENDANT

 

TELEPHONE NUMBER.

713-343-0478

DATE
09/15/2020

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

Tacknowledge receipt for the total
number of process indicated,
(Sign only for USM 285 if more
than one USAL 285 is submitted)

 

 

 

 

Total Process | District of District to Signature of Authonzed USMS Deputy or Clerk Date
Origin Serve
No. No. SS GAT Zo

 

 

 

 

[hereby certify and return that I
on the individual , company, cor

have personally served Am have legal evidence of service, [1 have executed as shown in "Remarks". the process deseribed
ration, etc.. at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below:

 

C1 hereby certify and return that I am unable Lo locate the individual, company, corporation, etc. named above (See remarks below}

Name and ttle of individual served fi not shown above)

Gres, Biley, Beanch Manages

Address (complete only different than shawn abovei

A person of suilable age and discretion
then residing in defendant's usual place

p

 

Date Time

G/z9/20 BIS

Signature of U.S. Marshal or Deputy

of abode
i pm

 

 

 

 

 

ee
Service Fee Total Mileage Charges! Forwarding Fee Total Charges Advance Deposits Amount owes to U8. Marshal? or
including endeavors) tAmount of Refand?}
— ;
6S — 6S $0.00

 

 

 

 

 

 

REMARKS:

 

PRINT 5 COPIES:

 

1.CLERK OF THE COURT
2. USMS RECORD

3, NOTICE OF SERVICE

4. BILLING STATEMENT®: To be returned to the U.S. Marshal with payment,
if any amount js owed. Please remit promptly payable to U.S. Marshal.

3. ACKNOWLEDGAIENT OF RECEIPT

 

PRIOR EDITIONS MAY BE USED

Form USMI-285
Rev. 1215/80
Automated ()) (Mh
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 8 of 16

Case 5:19-cv-01310-MAD-ATB Oocument 32-1 Filed 09/10/20 Page 1 of 1

we

 

WRIT OF EXECUTION
; —_, peThcT
United States District Court Northern District of New York, Albany Division

 

 

 

| TO THE MARSHAL OF:
Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

Debra Henderson, with a physical address of 23891, NLY.S. Route# 342, Watertown, NY 13601-5161;

John Henderson, with a physical address of 1002 Courtland Lanc, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

 

you cause to be made and levied as well a certain debt of:
AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH
Network L.L.C. and NagraStar LLC
Date of Judgment May 19,2030 Cause No.: 5:19-CV-1810 (MAD/ATE) _|

In the United States District Court for the Northem District of New York
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

Debra Henderson, John Henderson and Boom Media LLC

 

 

and atso the costs that may accrue under this wiit.
And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

——_.

 

 

 

 

 

 

 

 

 

  

U.S. District Court, James T. Foley U.S. msTHICT
5 ct ames T. ry Us ais soe
Courthouse 445 Broadway, Suite 509 Northern District of New York, Albany Division
ua DATE
Albany, NY 12207 , September 10, 2020
Witness the Honorable 4/7447
» Least (United States Judge)
DATE CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk
rE wm sf 2% | (SY) DEPUTY CLERK
“ ae s/Britney Norton

 

 

RETURN
DATE RECEIVED DATE OF EXECUTION OF WRIT

q[z3(z ©
This wit was received and executed.

US MARSHAL (Gy) O2PUTY MARSHAL

aA oCH

 

 

 

 

 

 

 

 

 

 
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 9 of 16

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See "Mistructions for Service of Process bv (LS. Marshal”

COURT CASE NUMBER

 

PLAINTIFF
DISH Network LLC. and NagraStar LLC | 3:19-cv-01310-MAD-ATB
DEFENDANT | TYPE OF PROCESS
John Henders, Debra Henderson and Boom Media LLC : ae
| Writ of Execution
NAME OF INDIVIDUAL. COMPANY. CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE JPMorgan Chase Bank, N.A.
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

119 W Fayetter St. Lbby 2, Syracuse, NY 13202
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

Number of process to be
served with this Form 285 | |

 

Timothy M_ Frank, Esq.
Hagan Noll & Boyle, LLC
$20 Gessner, Suite 940
Houston, TX 77624

Number of parties to be
served in this case !

 

Check for service
on U.S.A

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITFING SERVICE (/nclude Business and Alternate Addresses,
All Telephone Nuosbers, and Estimated Times Available for Service):

Fold Fotd

You are requested to levy all accounts held in the name John Henderson.
Bank service hours identified by the bank are: M - F 8:30 am to 5:00 pm.

rx

 

 

 

 

 

Signature of Altomcy other Originator requesting service on behalf of: 8] PLAINTIFF TELEPHONE NUMBER DATE
i_] DEFENDANT 713-343-0478 09/15/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
] acknowledge receipt for the total Total Process ; District of District to Signature of Authorized, USMS Deputy or Clerk Date
number of process indicated. Origin Serve
fen om ee MS faa | in SZ | SZ Stu. it i a _| 9-17-20

 

 

 

 

 

 

 

i hereby certify and retum that { A have personally served . 3 have legal evidence of service, (7) have executed as shown in "Remarks", the process deseribed
on the individual . company, corporation. etc... at the address shown above on the on the individual , company, corporation, ete. shown at the address inserted below.

[Ji hereby certity and return that [ am unable to locate the individual, company. corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

Name and title of individual served (i 'not shown above? A A person ol'suitable age and discretion
b-eca id Co ‘v, Led Aes Doe e exrere hi © os. a beta in defendant's usual place
Address feomplete o; be different than shown above} \ Date Time t
llo WwW. Tayelle gi. Fee [G06 fw
5 {rcs ¢, N x l 3 Zo z Signature of U.S. Marshal or Deputy
{
Service Fee Total Mileage Charges | Forwarding Fee Total Charges Advance Deposits Anmaant owed lo US. Marshal So

including endecvors)

tAmount of Rehind?}

 

 

 

 

 

 

66 | 65°
5 $0.00
REMARKS:
1 CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
y

2 USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT*; To be returned to the U.S. Marshal with payment,
any amount is owed. Please remil promptly pavable to U.S. Marshal

3. ACKROWLEDOMENT OF RECEIPT

Form USN{-285
Rev 1214 80
Awlomated 0) 00
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 10 of 16

Case 5:19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1of1

™. -

WRIT OF EXECUTION
DISTRICT _

United States Distnct Court Northern District of New York, Albany Division

TO THE MARSHAL OF:

 

 

 

 

Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

NAME _ Debra Henderson, with a physical address of 23891, N.Y.S. Routel! 342, Watertown, NY 13601-5161;

John Henderson, with a physical address of 1002 Courtland Lane, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:
AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH
Network L.L.C. and NagraStar LLC
Date of Judgment: May 19, 2020 Case No.: 5:19-CV-1310 (MAD/ATE) _|

In the United States District Court for the Northern District of New York
before the Judge of the said Court by the consideration of the same Judge lately recovered agalnat the said,

Debra Henderson, John Henderson and Boom Media LLC

 

and also the costs that may accrue under this wit.
And that you have above listed moneys at the place and date listed below; and that you bring this wit with you.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. District Court, T. Foley U.S. mere
jet Jomes T. , et see
| __ Courthouse 445 Broadway, Suite 809 Norther District of New York, Albany Division
cry DATE
Albany, NY 12907 , September 10, 2020
Witness the Honorable 7 /:
vist (Uniled States Juctpa}
, CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk
Na s/Britney Norton
RETURN
DATE RECEIVED “DATE OF EXECUTION OF WRIT
{[z23(2-©
This writ was received and executed,
US MARSHAL (6Y) OERUTY MARSHAL
a ocCH

 

 
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 11 of 16

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service oe “Frarnctons or Soman AF PRDEERe EE ehnisd®
PLAINTIFF | COURT CASE NUMBER
DISH Network L.L.C. and NagraStar LLC 5:19-ev-01310-MAD-ATB
DEFENDANT | TYPE OF PROCESS
J a a t i at : 1 ~
ohn Henders, Debra Henderson and Boom Media LLC Writ of Execution
NAME OF INDIVIDUAL. COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDENMN
SERVE M&T Bank
AT ADDRESS (Street or RFD. Apartment No., City, State and ZIP C ‘ode)
101 $ Salina St, Syracuse, NY 13202
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELLOW Number of process to be
served with this Form 285 | |
Timothy M. Frank, Esq. ; Number of parties to be
Hagan Noll & Boyle, LLC served in this case !
820 Gessner, Suite 940
Houston, TX 77024 Check for service
| on U.S.A,
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (laclude Business and tlternate Addresses,
Alf Telephone Numbers, and Estimated Times Available for Service):
Fold Fold
You are requested to levy all accounts held in the name Debra Henderson.
Bank service hours identified by the bank are: M - F from 9:00 am to 4:30.
Signature of Atlomcy other Originator requesting service on behall of: 5] PLAINTIFF TELEPHONE NUMBER DATE
(J DEFENDANT 713-343-0478 09/15/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
J acknowledge receipt forthe total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign only for USM 2385 if more Ss -
thar one C#SAL 285 is subsiitted) No, No. S q (7- Zo

 

 

 

 

 

 

 

 

Thereby certify and return that | have personally served 7 have legal evidence of service, [] have executed as shown in “Remarks”, the process described
on the individual , company, corporation, etc.. at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

Cy hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and tile of individual served (not shown above) A A person of suitable age and discretion
then residing in defendant's usual plice

Becta Sym: ty, Gemoc Service Asseociade of abode

Address feonplete only different than shown above} | Date Time

Yleelee |TU_ Fim

| Signature of U.S. Marshal or Deputy
|

6

 

 

 

 

 

 

Service Fee j Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposils Anweunt owed to US. Marshal® or
| including endeavors) | | | aAmoune of Retin")

o 5 4 $0.00
REMARKS
Mea Meeboicd |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT: To be retummed to the U.S. Marshal with payment, Fornn USM-285

Hany amount ts owed. Please remil promptly pavable to U.S, Marshal Rev. 1215/80

5. ACKNOWLEDGMENT OF RECEIPT Automated 01-00
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 12 of 16

Case 5:19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1 of 1

-..

 

 

WRIT OF EXECUTION
° so. DISTRICT
United States District Court Northern District of New York, Albany Divisi

 

 

 

eee
Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161;
John Henderson, with a physical address of 1002 Courtland Lanc, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:

DOLLAR AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH

Network L.L.C. and NagraStar LLC

 

Dats of Judgnent May 19,2080 Case No.: 6:19-CV-1310 (MAD/ATB)
In the United States District Court for the Northern District of New York

 

before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,
Debra Henderson, John Henderson and Boom Media LLC

 

and aiso the costs that may accrue under this wit.
And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

U.S. District Court, James T. Rotey U. merrier
. trict ames T. y U.S. nn eee
Courthouse 445 Broodway, Suite 509 Narthern District of New York, Albany Division

crv DATE

Albany, NY 12207 , September 10, 2020
Witness the Honorable 7 /
» LStr {Unded Stales Juda)
DATE CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk
n2.) «| (OV) DEPUTY CLERK
fot i) s/Britney Norton
RETURN
“DATE RECEIVED “DATE OF EXECUTION OF WRIT
9123/20

 

This wit was recelved and executed.
US MARSHAL (GY) OERUTY MARGHAL

a ccCH

 

 

 

 

 

 
Case 5:19-cv-01310-MAD-ATB

U.S. Department of Justice
United States Marshals Service

 
   

PLAINTIFF

hea ed ee

 

DISH Network LLC. and NagraStar LLC
DEFENDANT
John Henders, Debra Henderson and Boom Media LLC

SERVE
AT

ee ea

Document 35 Filed 09/30/20 Page 13 of 16

PROCESS RECEIPT AND RETURN

 
 
 

| COURT CASE NUMBER
5:19-ev-013 10-MAD-ATB

| TYPE OF PROCESS —

Writ of Execution

 

WAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SELZE OR CONDEMIN
Community Bank, NLA

 

ADDRESS (Street or HED. Apartment Na. Cry, State and 21P Code)

5821 Bndge Street, East Syracuse, NY 13057

 

SEND NOTICE OF SERVICE COPY TO REQUFSTFR AT NAME ANT) ADDRESS BELOW

| Timothy M. Frank, Esq.
Hagan Noll & Boyle, LLC
820 Gessner, Suite 940
Houston, TX 77024

Alf Telephone Nambers, and Estimated Times Available for Service):

Fold

You are requested to levy all accounts held in the name Debra Henderson.
Bank service hours identified by the bank are: M - F from 9:00 am to 4:30.

Zp.

Number of process to be
served with this Form 285

 

Number of parties to be
served in this case

 

 

Check for service
on U.S.A.

 

Fuld

 

Signature of Attomey other Originalor requesting service on behalf of: 5] PLAINTIFF

(] DEFENDANT

 

TELEPHONE NUMBER

713-343-0478

DATE
09/15/2020

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

[ acknowledge receipt for the total | Total Process | District of District to Signature of Authonzed USMS Deputy or Clerk Date

number of process indicated. Origin Serve

(Sign only for USM 285 if more $ S g. /). le Do
than one USAS 283 is submitted) No. No. *

 

 

 

 

[hereby certify and retum that

have personally served , [J have legal evidence of service, |_| have executed os shown in "Rem arks”, the process described

ig
on the individual , company, I hav ele., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

LJ1 hereby certify and return that | am unable to locate the individual, company, corporation, eic. named above (See remarks below)

 

Name and title of individual served (Hot shows above}

Bebeot Cied ka, VY, TAsinict Mecager

of abode

A person of suitable age and discretion
then residing in defendant's usual place

 

Address (complete anty different than shawn above)

Date

 

Time

41%

 

Ct [zZéleo

Signature of U.S. Marshal or Deputy

 

 

 

Service Fee

6S7

Total Mileage Charges
including evdecvors)

6.3a

Forwarding Fee Total Charges

PL ZB2

Advance Deposils

-

 

 

 

 

iAmount of Relind?+

 

Anant owed to lS Mlarshal® or

$0.00

 

REMARKS:

 

i. CLERK OF THE COURT

2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT": To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal.

§. ACKNOWLEDGMENT OF RECHIPT

PRINT 3 COPIES:

 

PRIOR EDITIONS MAY BE USED

Form USM-285
Rev, 1215.80
Automated 01 00
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 14 of 16

Case 5:19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1 of 1

w,

 

WRIT OF EXECUTION
. _ DISTRICT
United States District Court Northern District of New York, Albany Division

 

 

 

| TO THE MARSHAL OF.
Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

Debra Henderson, with a physical address of 23891, N_Y.S. Route# 342, Watertown, NY 13601-5161;

NAME
John Henderson, with a physical address of 1002 Courtland Lanc, Archdale, NC 27263, and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

 

you cause to be made and levied as well a certain debt of:

T DOLLAR AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH
Network L.L.C. and NagraStar LLC

 

 

Date of Judgnent May 19,2030 Case No.: £:19-CV-ISE0 (MAD/ATS)
In the United States District Court for the Northem District of New York

 

before the Judge of the said Court by the consideration of the same Judge lately recovered against the sald,
Debra Henderson, John Henderson and Boom Media LLC

 

and also the costs that may accrue under this wit.
And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. District Court, Jomes T. Foley U.S. OTIC
A e eme)s I. 5 eta eee
Courthouse 445 Broadway, Suite 309 Northem District of New York, Albany Division

City DATE

Albany, N¥ 12207 ; _/ September 10, 2020
Witness the Honorable 7 /:
» Ds (United States Judge}
GATE CLERK OF GOURT
September 10, 2020 John M. Domurad, Clerk
fed s/Britney Norton
RETURN
DATE RE D DATE OF EXECUTION OF WRIT
q1zg(z ©
This wit was received and executed.
US MARSHAL {GY} OEPUTY MAREHAL
aa CCH

 

 
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 15 of 16

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See “Instructions for Service of Process bv US. Marshal”

PLAINTIFF COURT CASE NUMBER
DISH Network L..L.C. and NagraStar LLC | 3:19-cv-01310-MAD-ATB
7 — |

 

DEFENDANT | TYPE OF PROCESS
JI de . erso 00 LC - :
ohn Henders, Debra Henderson and Boom Media LLC | Writ of Execution
NAME OF INDIVIDUAL. COMPANY. CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMIN

SERVE Bank of America, N.A.

AT  )ADDRESS (Street or RFD, Apartment No,, City, Stote and ZIP Codey
4732 Onondaga Bivd. Syracuse, NY 13219
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

 

 

Number of process to be
served with this Form 285 | |

|

la. .
Timothy M_ Frank, Esq Number of parties to he
Hagan Noll & Boyle, LLC served in this case I
820 Gessner, Suite 940
Houston, TX 77024

 

 

Check for service
on U.S.A.

 

SPECIAL. INSTRUCTIONS OR OTHER INFORMATION THAT WHLL ASSIST [IN EXPEDITING SERVICE (include Business and Alternate Addresses,
Aff Telephone Numbers, and Estimated Times -lvailable for Service}:
Fold Fold

You are requested to levy all accounts held in the name John Henderson.
Bank service hours tdentified by the bank are; M - W 8:30 am to 4:00 pm, and T-F 8:30 am to 5:00 pm.

BP

 

 

 

 

 

Signature i cme other ornare requesting service on behalf of: 5] PLAINTIFF TELEPHONE NUMBER DATE
(1) DEFENDANT 713-343-0478 09/15/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Lacknowledge receipt for the total | Total Process ; District of District to Signature of Authonzed USMS Deputy or Clerk Date
number of process indicated. Origin Serve

(Sige only for USA 285 if more SS GAL a)

thest one GSAS 2835 ix submitted) No. No.

 

 

 

 

 

 

 

Ehereby certify and return that [ have personally served LU have legal evidence of service, CD have executed as shown in "Remarks", the process described
on the individual , company, corporation. ete.. al the address shown above on the on the individual , company, corporation, ctc. shown at the address inserted below.

 

 

Name and title of individual served if not shown above) CA A person of suitable age and discretion

then residing in defendant's usual place

D toga ¢ 64: les, J: 5 /Managev of abode

Ct hereby certify and return that | am unable to Joeate the individual, company, corporation, ete. named above (See remarks below)
ir
i
i
| |
Address (coniplete only different then shown above} Date ‘Time

CI ain

“Geploo fo
> ae

Total Charges Advance Deposits Amount esveskt 15. Nfbersberl? ga
iAniound of Reland®

67 79 | $0.00

 

Service Fee | Totat Mileage Charges) Forwarding Fee
| including endecwors}

057 2.97

 

 

REMARKS

 

Wuinweereeiuisd 3. CLERK OF THE COURT PRIOR EDITIONS MALAY BE USED
2, USMS RECORD
3, NOTICE OF SERVICE
4. BILLING STATEMENT*: To be returned to the U.S, Marshal with payment, Fronm USM-285
if any amount ts owed. Please remit promptly payable to US. Marshal Rev 1215-30

a

ACK NOWLEDGAENT OF RECEIPI Automated O1.00
Case 5:19-cv-01310-MAD-ATB Document 35 Filed 09/30/20 Page 16 of 16

Case 5:19-cv-01310-MAD-ATB Document 32-1 Filed 09/10/20 Page 1 of 1

re

 

WRIT OF EXECUTION
. * *. OSTRICT
United States District Court Northern District of New York, Albany Division

 

 

 

| TO THE MARSHAL OF:
Northern District of New York, Albany Division

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, [ands and tenements in your district belonging to:

Debra Henderson, with a physical address of 23891, N.Y.S. Route# 342, Watertown, NY 13601-5161;
John Henderson, with a physical address of 1002 Courtland Lanc, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:
AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH
Network L.L.C, and NagraStar LLC
Date of Judgment: May 29,2090 Case Nou: 5:19-CV-1810 (MAD/ATB) __

In the United States District Court for the Northern District of New York
before the Judge of the said Court by the consideration of the same Judge letely recovered against the said,

Debra Henderson, John Henderson and Boom Media LLC

 

and also the costs that may accrue under this writ.
And that you have above listed moneys at the place and date listed below; and that you bring thls writ with you.

 

 

 

 

 

 

 

 

 

    

 

 

 

 

U.S. District Court, James T. Foley U.S. CaF
. ct ames T. f an one
Courthouse 445 Brosdway, Suite $09 Norther District of New York, Albany Division
City DATE
Albany, NY 12207 , / September 10, 2020
Witness the Honorable /
is (United States Judge}
Te [ CLERK OF COURT
September 10, 2020 John M. Domurad, Clerk
We, SY) DEPUTY CLERK
fe w s/Britney Norton
RETURN
| DATE RECEIVED “DATE OF EXECUTION OF WRIT
¢/2¢/z ©

 

This writ was received and executed,
US MARSHAL (BY) DEPUTY MARERAL

CA cc

 

 

 

 

 
